

EXHIBIT 10.3
NEWMONT CORPORATION
2013 STOCK INCENTIVE PLAN
GLOBAL 2020 DIRECTOR STOCK UNIT AWARD AGREEMENT
This Director Stock Unit Agreement, including any country specific terms and
conditions set forth in any appendix hereto (“Agreement”), is dated as of April
22, 2020, between Newmont Corporation, a Delaware corporation (“Newmont”), and
Director.
WITNESSETH:
WHEREAS, Director is a director of Newmont; and
WHEREAS, in recognition of the Director’s service as a director of Newmont
rendered and to be rendered during the 2020 calendar year, the Board of
Directors, the Leadership Development and Compensation Committee and the
Corporate Governance and Nominating Committee (“Newmont Committee”) has awarded
Director, pursuant to the terms and conditions of this Agreement and those of
the Newmont Corporation 2013 Stock Incentive Plan (“Plan”), the number of
Director Stock Units (“DSUs”) specified below. Each DSU represents a right to
receive a share of Newmont Common Stock (“Common Stock”) (rounded down to the
nearest whole share), subject to the conditions and restrictions set forth in
this Agreement and the Plan. Capitalized terms used but not defined herein shall
have the meanings given such terms in the Plan.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, receipt of which is hereby acknowledged, Newmont hereby documents
such award to Director of ____ DSUs and, in connection with such award, Newmont
and Director hereby agree as follows:
AGREEMENT:
1.Immediate Vesting. The DSUs are immediately fully vested and nonforfeitable.
2.No Ownership Rights Prior to Issuance of Common Stock. Director shall not have
any rights as a stockholder of Newmont with respect to the shares of Common
Stock underlying the DSUs, including but not limited to the right to vote with
respect to such shares of Common Stock, until and after such shares of Common
Stock have been actually issued to Director and transferred on the books and
records of Newmont; provided, however, that each DSU shall accrue Dividend
Equivalents during the period from the date of this Agreement until the date
such shares are delivered in accordance with Section 3, payable in cash at the
time specified in Section 3 below.
3.Delivery of Shares of Common Stock. Within thirty (30) days following the date
of Director’s retirement from the Board, Newmont shall cause to be delivered to
Director the full number of shares of Common Stock underlying the DSUs, together
with all accrued Dividend Equivalents, subject to satisfaction of any applicable
tax withholding pursuant to Section 5 hereof and Section 18 of the Plan. For
purposes of this Agreement, “retirement” from the Board





--------------------------------------------------------------------------------



means separation from service (as a director, employee and all other service
provider relationships) with Newmont and the Affiliates under any circumstances,
including due to death.
4.Nature of Grant. Director acknowledges receipt of and understands and agrees
to the terms of the DSUs awarded hereunder and the Plan. In addition to the
above terms, Director understands and agrees to the following:
(a.) Director hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all of the terms and provisions thereof, including the terms and
provisions adopted after the date of this Agreement but prior to the
distribution of Common Stock underlying the DSUs. If and to the extent that any
provision contained in this Agreement is inconsistent with the Plan, the Plan
shall govern.
(b.) Director acknowledges that this Agreement and the Plan set forth the entire
understanding between Director and Newmont regarding the DSUs and the shares of
Common Stock underlying the DSUs and supersedes any prior oral and written
agreements pertaining to the DSUs and/or such shares.
(c.) The Plan is established voluntarily by Newmont, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by Newmont at
any time as set forth in the Plan.
(d.) All decisions with respect to future DSU grants, if any, will be at the
sole discretion of Newmont.
(e.) Director acknowledges that the Director’s acceptance of the DSUs, including
the terms and conditions herein, is voluntary.
(f.) The future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty.
(g.) Director acknowledges and understands the DSU grant and Director’s
participation in the Plan shall not create a right to employment or service or
be interpreted as forming or amending an employment or service contract with
Newmont or any Affiliate.
(h.) The DSUs and the shares of Common Stock subject to the DSUs, and the income
and value of same, are not intended to replace pension rights, if any.
(i.) For Directors who reside outside the U.S., Director acknowledges and agrees
that neither Newmont, nor any Affiliate shall be liable for any foreign exchange
rate fluctuation between Director’s local currency and the United States Dollar
that may affect the value of the DSUs or of any amounts due to Director pursuant
to the vesting of the DSUs or the subsequent sale of any shares of Common Stock
acquired at vesting.
5.Withholding Taxes. Director acknowledges that, regardless of any action
Newmont takes with respect to any or all income tax, social insurance, fringe
benefits tax, payroll tax, payment on account or other tax-related items related
to Director’s participation in the Plan and legally applicable to Director
(“Tax-Related Items”), the ultimate liability for all
- 2 -



--------------------------------------------------------------------------------



Tax-Related Items is and remains Director’s responsibility and may exceed the
amount actually withheld by Newmont, if any. Director further acknowledges that
Newmont (i) makes no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the DSUs, including,
without limitation, the grant, vesting or settlement of the DSUs, the issuance
of Shares, the subsequent sale of shares of Common Stock acquired pursuant to
such issuance, and the receipt of any dividends and/or Dividend Equivalents; and
(ii) does not commit to and are under no obligation to structure the terms of
the grant or any aspect of the DSUs to reduce or eliminate Director’s liability
for Tax-Related Items or achieve any particular tax result. Further, Director
acknowledges that if Director is subject to tax in more than one jurisdiction,
Newmont may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, Director
agrees to make adequate arrangements satisfactory to Newmont to satisfy all
Tax-Related Items. In this regard, Director authorizes Newmont or its agent to
satisfy any applicable withholding obligations with regard to all Tax-Related
Items by withholding in shares of Common Stock to be issued upon settlement of
the DSU. In the event that such withholding in shares of Common Stock is
problematic under applicable tax or securities law or has materially adverse
accounting consequences, by Director’s acceptance of the DSU, he or she
authorizes and directs Newmont to withhold from his or her wages or other cash
compensation paid to Director by Newmont to satisfy any applicable withholding
obligations for Tax-Related Items.
Newmont may withhold or account for Tax-Related Items by considering applicable
minimum statutory withholding rates or other applicable withholding rates in
Director’s jurisdiction(s), including maximum applicable rates to the extent
permitted by the Plan, in which case Director may receive a refund of any
over-withheld amount in cash and will have no entitlement to the equivalent in
Common Stock. If the obligation for Tax-Related Items is satisfied by
withholding in shares of Common Stock, for tax purposes, Director is deemed to
have been issued the full number of shares of Common Stock subject to the vested
DSU, notwithstanding that a number of the shares of Common Stock are held back
solely for the purpose of paying the Tax-Related Items.
Finally, Director agrees to pay to Newmont, including through withholding from
cash compensation paid to him or her by Newmont, any amount of Tax-Related Items
that Newmont may be required to withhold or account for as a result of his or
her participation in the Plan that cannot be satisfied by the means previously
described. Newmont may refuse to issue or deliver the shares or the proceeds of
the sale of shares of Common Stock, if Director fails to comply with any
obligations in connection with the Tax-Related Items.
6.Privacy Information and Consent. Newmont headquarters is located at 6363 South
Fiddler’s Green Circle, Suite 800, Greenwood Village, Colorado 80111 U.S.A., and
grants awards to employees of Newmont and its Subsidiaries, at Newmont’s sole
discretion. If Director would like to participate in the Plan, please review the
following information about Newmont’s data processing practices and declare
Director’s consent.
(a)Data Collection and Usage. Newmont collects, processes and uses personal data
of Directors, including name, home address and telephone number, date of
- 3 -



--------------------------------------------------------------------------------



birth, social insurance number or other identification number, salary,
citizenship, job title, any shares of Common Stock or directorships held in
Newmont, and details of all awards or other entitlements to shares of Common
Stock, granted, canceled, exercised, vested, unvested or outstanding in
Director’s favor, which Newmont receives from Director. If Newmont offers
Director an award under the Plan, then Newmont will collect Director’s personal
data for purposes of allocating stock and implementing, administering and
managing the Plan. Newmont’s legal basis for the processing of Director’s
personal data would be his or her consent.
(b)Stock Plan Administration Service Providers. Newmont transfers data to
Fidelity Investments, an independent service provider based in the United
States, which assists Newmont with the implementation, administration and
management of the Plan. In the future, Newmont may select a different service
provider and share Director’s data with another company that serves in a similar
manner. Newmont’s service provider will open an account for Director to receive
shares of Common Stock. Director will be asked to agree on separate terms and
data processing practices with the service provider, which is a condition to
Director’s ability to participate in the Plan.
(c)International Data Transfers. Newmont and its service providers are based in
the United States. If Director is outside the United States, Director should
note that his or her country has enacted data privacy laws that are different
from the United States. Newmont’s legal basis for the transfer of Director’s
personal data is his or her consent.
(d)Data Retention. Newmont will use Director’s data only as long as is necessary
to implement, administer and manage Director’s participation in the Plan or as
required to comply with legal or regulatory obligations, including under tax and
security laws. When Newmont no longer needs Director’s personal data, which will
generally be seven (7) years after Director is granted awards under the Plan,
Newmont will remove it from its systems. If Newmont keeps the data longer, it
would be to satisfy legal or regulatory obligations and Newmont’s legal basis
would be relevant laws or regulations.
(e)Voluntariness and Consequences of Denial or Withdrawal. Director’s
participation in the Plan and Director’s grant of consent is purely voluntary.
Director may deny or withdraw his or her consent at any time. If Director does
not consent, or if Director withdraws his or her consent, Director cannot
participate in the Plan. This would not affect Director’s career; Director would
merely forfeit the opportunities associated with the Plan.
(f)Data Subject Rights. Director has a number of rights under data privacy laws
in his or her country. Depending on where Director is based, Director’s rights
may include the right to (i) request access or copies of personal data Newmont
processes, (ii) rectification of incorrect data, (iii) deletion of data, (iv)
restrictions on processing, (v) portability of data, (vi) to lodge complaints
with the competent tax authorities in Director’s country, and/or (vii) a list
with the names and addresses of any potential recipients of Director’s personal
data. To receive clarification regarding Director’s rights or to exercise
Director’s rights please contact Newmont at Newmont Corporation, 6363 South
Fiddler’s Green Circle, Suite 800, Greenwood Village, Colorado 80111 U.S.A.,
attention: Director of Compensation, Newmont Corporate.
If Director agrees with the data processing practices as described in this
notice, please declare Director’s consent by clicking “Accept” on the online
award acceptance page.
- 4 -



--------------------------------------------------------------------------------



7.Miscellaneous
(a)No Right to Continued Service. Neither the DSUs nor any terms contained in
this Agreement shall confer upon Director any express or implied right to be
retained in the service of Newmont or any Affiliate for any period at all, nor
restrict in any way the right of Newmont or any Affiliate, which right is hereby
expressly reserved, to terminate his or her service at any time with or without
cause, subject to applicable law and the applicable provisions of Newmont’s
Certificate of Incorporation and By-laws.
(b)Compliance with Laws and Regulations. The award of the DSUs to Director and
the obligation of Newmont to deliver shares of Common Stock hereunder shall be
subject to (a) all applicable federal, state, local and non-United States laws,
rules and regulations, and (b) any registration, qualification, approvals or
other requirements imposed by any government or regulatory agency or body which
the Newmont Committee shall, in its sole discretion, determine to be necessary
or applicable. Moreover, shares of Common Stock shall not be delivered hereunder
if such delivery would be contrary to applicable law or the rules of any stock
exchange.
(c)Investment Representation. If at the time of delivery of shares of Common
Stock, the Common Stock is not registered under the Securities Act of 1933, as
amended (the “Securities Act”), and/or there is no current prospectus in effect
under the Securities Act with respect to the Common Stock, Director shall, if
requested by the Newmont Committee, execute, prior to the delivery of any shares
of Common Stock to Director by Newmont, an agreement (in such form as the
Newmont Committee may specify) in which Director represents and warrants that
Director is purchasing or acquiring the shares acquired under this Agreement for
Director’s own account, for investment only and not with a view to the resale or
distribution thereof, and represents and agrees that any subsequent offer for
sale or distribution of any kind of such shares shall be made only pursuant to
either (i) a registration statement on an appropriate form under the Securities
Act, which registration statement has become effective and is current with
regard to the shares being offered or sold, or (ii) a specific exemption from
the registration requirements of the Securities Act, but in claiming such
exemption Director shall, prior to any offer for sale of such shares, obtain a
prior favorable written opinion, in form and substance satisfactory to the
Newmont Committee, from counsel for or approved by the Newmont Committee, as to
the applicability of such exemption thereto.
(d)Notices. Any notice or other communication required or permitted hereunder
shall, if to Newmont, be in accordance with the Plan, and, if to Director, be in
writing and delivered in person or by registered or certified mail or overnight
courier, postage prepaid, addressed to Director at his or her last known address
as set forth in Newmont’s records or by such other means as set forth under
Section 7(l) herein.
(e)Severability. The provisions of this Agreement are severable and if any one
or more of the provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
(f)Governing Law and Venue. Except as to matters concerning the issuance of
Common Stock or other matters of corporate governance, which shall be
determined, and
- 5 -



--------------------------------------------------------------------------------



related DSU provisions construed, under the General Corporation Law of the State
of Delaware, this Agreement shall be governed by the laws of the State of
Colorado, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction. The parties hereto submit to the
exclusive jurisdiction and venue of the federal or state courts of Colorado to
resolve any and all issues that may arise out of or relate to this Agreement or
the Plan.
(g)Transferability of DSUs / Agreement. This Agreement and DSUs granted
hereunder may not be transferred, assigned, pledged or hypothecated by either
party hereto, other than by will or by the laws of descent and distribution.
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns, including,
in the case of Director, his or her estate, heirs, executors, legatees,
administrators, designated beneficiary and personal representatives. Nothing
contained in this Agreement shall be deemed to prevent transfer of the DSUs in
the event of Director’s death in accordance with Section 14(b) of the Plan.
(h)No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Director’s participation in the Plan, or his or her acquisition or sale of the
underlying shares of Common Stock. Director should consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.
(i)Appendix A. Notwithstanding any provisions in this Agreement, the DSU shall
be subject to any special terms and conditions set forth in Appendix A to this
Agreement for Director’s country. Moreover, if Director relocates to one of the
countries included in the Appendices, the special terms and conditions for such
country will apply to him or her, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. Appendix A constitutes part of this Agreement.
(j)Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Director’s participation in the Plan, on the DSUs and on
any shares of Common Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Director to sign any additional agreements or undertakings that may
be necessary to accomplish the foregoing.
(k)Language. Director acknowledges that he or she is sufficiently proficient in
English, or, alternatively, Director acknowledges that he or she will seek
appropriate assistance, to understand the terms and conditions in this
Agreement. Furthermore, if Director received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated versions is different than the English version,
the English version will control.
(l)Electronic Delivery and Acceptance. Newmont may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. Director hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by Newmont or a third party
designated by Newmont.
- 6 -



--------------------------------------------------------------------------------



(m)Waiver. Director acknowledges that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach of this
Agreement.
(n)Insider-Trading/Market-Abuse Laws. Director acknowledges that, depending on
his or her country or broker’s country, or the country in which Common Stock is
listed, he or she may be subject to insider trading restrictions and/or market
abuse laws in applicable jurisdictions, which may affect his or her ability to
accept, acquire, sell or attempt to sell, or otherwise dispose of the shares of
Common Stock, rights to shares of Common Stock (e.g., DSUs) or rights linked to
the value of Common Stock, during such times as Director is considered to have
“inside information” regarding Newmont (as defined by the laws or regulations in
applicable jurisdictions, including the United States and Director’s country).
Local insider trading laws and regulations may prohibit the cancellation or
amendment of orders Director placed before possessing inside information.
Furthermore, Director may be prohibited from (i) disclosing insider information
to any third party, including fellow directors (other than on a “need to know”
basis) and (ii) “tipping” third parties or causing them to otherwise buy or sell
securities. Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under any applicable
Newmont insider trading policy (such as Newmont’s Stock Trading Standard).
Director is responsible for complying with any applicable restrictions, so he or
she should speak to his or her personal legal advisor for further details
regarding any applicable insider-trading and/or market-abuse laws in his or her
country.
(o)Foreign Asset/Account Reporting Requirements. Director acknowledges that
there may be certain foreign asset and/or account reporting requirements which
may affect his or her ability to acquire or hold the shares of Common Stock
acquired under the Plan or cash received from participating in the Plan
(including from any dividends paid on the shares of Common Stock acquired under
the Plan) in a brokerage or bank account outside his or her country. Director
may be required to report such accounts, assets or transactions to the tax or
other authorities in his or her country. Director also may be required to
repatriate sale proceeds or other funds received as a result of participating in
the Plan to his or her country through a designated bank or broker within a
certain time after receipt. Director acknowledges that it is his or her
responsibility to be compliant with such regulations, and he or she should speak
to his or her personal advisor on this matter.
8.Counterparts. This Agreement may be executed in two counterparts, each of
which shall constitute one and the same instrument.
IN WITNESS WHEREOF, Newmont Corporation has caused this Agreement to be executed
by a duly authorized officer, and Director has executed this Agreement, both as
of the day and year first written above.
NEWMONT CORPORATION


By:_________________________________
Name: Logan Hennessey
Title: Vice President, Associate General Counsel and Corporate Secretary
- 7 -



--------------------------------------------------------------------------------





Agreed to by:




____________________________________
Director


- 8 -



--------------------------------------------------------------------------------



APPENDIX A


NEWMONT CORPORATION
2013 STOCK INCENTIVE PLAN
GLOBAL 2020 DIRECTOR STOCK UNIT AGREEMENT
Unless otherwise provided below, capitalized terms used but not explicitly
defined in this Appendix A shall have the same definitions as in the Plan and/or
the Agreement (as applicable).
Terms and Conditions
This Appendix A includes additional country-specific terms and conditions that
govern Director’s DSUs if he or she resides and/or works in one of the countries
listed herein.
If Director is a citizen or resident of a country other than the one in which he
or she is currently residing and/or working, relocates to another country after
the DSUs are granted, or are considered a resident of another country for local
law purposes, the terms and conditions of the DSUs contained herein may not be
applicable to Director, and the Company shall, in its discretion, determine to
what extent the terms and conditions contained herein shall apply to him or her.
Notifications
This Appendix A also includes information regarding certain issues of which
Director should be aware with respect to his or her participation in the Plan.
The information is based on the securities, exchange control and other laws in
effect in the respective countries as of February 2020. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
Director not rely on the information in this Appendix A as the only source of
information relating to the consequences of his or her participation in the Plan
because the information may be out of date at the time that Director’s DSUs vest
or he or she sells shares of Common Stock acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to Director’s particular situation, and the Company is not in a position
to assure him or her of a particular result. Accordingly, Director should seek
appropriate professional advice as to how the relevant laws in his or her
country may apply to his or her situation.
Finally, if Director is a citizen or resident of a country other than the one in
which he or she is currently residing and/or working, transfer service after the
DSUs are granted, or are considered a resident of another country for local law
purposes, the information contained herein may not apply to Director.
- 9 -



--------------------------------------------------------------------------------



AUSTRALIA
Terms and Conditions
Form of Settlement. Notwithstanding any discretion in the Plan or anything
contrary in Section 2 of the Agreement, due to tax considerations in Australia,
the DSU grant (including any Dividend Equivalents) does not provide any right
for Director to receive a cash payment, and the DSUs (including any Dividend
Equivalents related thereto) are payable only in shares of Common Stock.
Australian Offer Document. The DSU grant is intended to comply with the
provisions of the Corporations Act 2001, ASIC Regulatory Guide 49 and ASIC Class
Order CO 14/1000. Additional details are set forth in the Offer Document for the
offer of DSUs to Australian resident directors, which is being provided to
Director with the Agreement.
Notifications
Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to the conditions in the Act).
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers. The Australian
bank assisting with the transaction will file the report. If there is no
Australian bank involved in the transfer, Director will be required to file the
report.
CANADA
Terms and Conditions
The following provisions apply if Director is a resident of Quebec:
Language Consent. The parties acknowledge that it is their express wish that the
Agreement, as well as all appendices, documents, notices, and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.
Consentement Relatif à la Langue Utilisée. Les parties reconnaissent avoir exigé
la rédaction en anglais de cette Convention, ainsi que de tous documents
exécutés, avis donnés et procédures judiciaries intentées, directement ou
indirectement, relativement à ou suite à la présente convention.
Data Privacy. The following provision supplements Section 6 of the Agreement:
Director hereby authorizes Newmont and its representatives to discuss with and
obtain all relevant information from all personnel, professional or not,
involved in the administration and operation of the Plan. Director further
authorizes Newmont, any parent or Subsidiary of Newmont, and any stock plan
service provider that may be selected by Newmont to assist with the Plan to
disclose and discuss the Plan with their respective advisors. Director further
- 10 -



--------------------------------------------------------------------------------



authorizes Newmont and any parent or Subsidiary of Newmont to record such
information and to keep such information in Director’s file.
Notifications
Securities Law Information. Director is permitted to sell shares of Common Stock
acquired through the Plan through the designated broker appointed under the
Plan, if any, provided the resale of shares of Common Stock acquired under the
Plan takes place outside Canada through the facilities of a stock exchange on
which the shares of Common Stock are listed on the New York Stock Exchange.
Foreign Asset/Account Reporting Information. Canadian residents are required to
report foreign specified property, including shares of Common Stock and rights
to receive shares of Common Stock (e.g., DSUs), on form T1135 (Foreign Income
Verification Statement) if the total cost of the foreign specified property
exceeds C$100,000 at any time during the year. DSUs must be reported (generally,
at a nil cost) if the C$100,000 cost threshold is exceeded because of other
foreign specified property held by Director. When shares of Common Stock are
acquired, their cost generally is the adjusted cost base (“ACB”) of the shares
of Common Stock. The ACB would ordinarily equal the fair market value of the
shares of Common Stock at the time of acquisition, but if Director owns other
shares of Common Stock, this ACB may have to be averaged with the ACB of the
other shares of Common Stock.
GHANA
There are no country-specific provisions.
UNITED KINGDOM
There are no country-specific provisions.
- 11 -

